DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Status of Claims
Claims 1 and 7 have been examined. 
Response to Arguments
Applicant's arguments filed on 11/09/2022 have been fully considered but they are not persuasive.
With respect to U.S.C. 101 rejection, Applicant is of the opinion that claims do not concern an abstract idea. Applicant states that claimed feature not merely concern transforming and storing data. The claims concern a payment system that solves security and privacy problems that plagued and continue to plague existing payment system. Claimed features allow the claimed system to process a payment without forcing a consumer to disclose his or her bankcard information and personal information to a merchant. The claimed payment system avoids the risk of a data breach and/or a merchant selling a consumer’s personal data by carefully keeping this sensitive information away from merchants. However, examiner respectfully disagrees.
The claims recite transforming the original data, store transformed data in the database, receive the data, transformed back to original data and forwarding the original data, which is an abstract idea. Specifically, the claims recite “receiving...original bankcard data…;storing a customer identifier…; assigning…a unique sequence number…; transforming the original bankcard data into an equivalent bankcard data…; storing the equivalent bankcard data…; receiving the payment card number…; decodes the payment card number…; use the unique sequence number…assembles the original bankcard data; sending…”, which is grouped within the “Mental processes” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for receiving data, storing an identifier, assigning a unique sequence number to the identifier, transform the data and store transformed data corresponding to the identifier, receive the card number and transforming back to original data and sending the data which is a process that deals with concepts performed in the human mind (including an observation, evaluation, judgment, option) more specifically involves transforming the original data, store transformed data in the database, receive the data, transformed back to original data and forwarding the original data. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)). Additionally, the claims are directed toward transforming the data which is the abstract idea of a mathematical concept. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, at 52 (Jan. 7, 2019). Therefore, the claim is directed to an abstract idea, as it has been held that a combination of abstract ideas, in this case mental processes and a mathematical concept, is still an abstract idea. See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016).
Applicant identify problem such as “Claims 1 and 7 are directed to a payment system that offers a high degree of security while not allowing merchants access to consumer data, thereby eliminating the merchant data breach problem that many consumers dread, and eliminating the concern that a merchant might sell their personal information to a third party. And the claimed system accomplishes this goal by transforming sensitive data (such as a bankcard number) in specific way using a unique sequence number to generate offsets, and keeping other sensitive information siloed and separate from a merchant's database. These are distinct, innovative technological improvements to existing credit card payment system” However, this is a business problem not a problem to a particular computer networks and/or the internet. 
With respect to novelty arguments, Examiner notes that judicial exceptions need not be old or long-prevalent, and that even newly discovered judicial exceptions are still exceptions, despite their novelty (See July 2015 Update: Subject Matter Eligibility, p. 3, Section III).
Further, Specification discloses payment system as generic computer system (See publication paragraph 0022-0024).
With respect to “The claims concern a payment system that solves security and privacy problems that plagued and continue to plague existing payment system. Claimed features allow the claimed system to process a payment without forcing a consumer to disclose his or her bankcard information and personal information to a merchant. The claimed payment system avoids the risk of a data breach and/or a merchant selling a consumer’s personal data by carefully keeping this sensitive information away from merchants” Examiner notes that the arguments are not commensurate in scope with what is claimed. The claims are much broader than the solution the Applicant is arguing the claimed subject matter defines and the problem the claimed subject matter is said to overcome. Further, solution to the problem that Applicant argued is business problem and do not purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field an improvement in any other technology or technical field. 
With respect to Applicant statement about claims are similar to DDR Holding, because amended claims recite “within a banking computer network for increased customer financial security” However, Examiner respectfully disagrees.  
As stated in previous office action mailed 11/16/2021, in DDR Holdings, the claim addresses the problem of retaining Web site visitors from being diverted from a host’s web site to an advertiser’s Web site, for which “the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer network". Here, however, the instant claims are directed to abstract idea of transforming the original data, store transformed data in the database, retrieving the transformed data, transformed back to original data and forwarding the original data. Unlike the situation in DDR Holdings, Applicant does not identify any problem particular to computer networks and/or the Internet that claims allegedly overcome. The banking computer network for increased customer financial security is not problem arising in the realm of computer network this is just business problem improving the financial security.
Therefore, the rejection is maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 7 recite “receives a payment card number and a PIN associated with the original bankcard; uses the unique sequence number to get and verify the PIN and assembles the original bankcard data; and then sends the original bankcard data to a bankcard authorization network as part of the payment transaction” these limitations were not described in the specification. 
Specification discloses: At step 604 the customer swipes the payment card through the reader. At step 606, the card reader logic reads the payment card number. At step 608, the logic prompts the customer for a PIN number. At step 610, the customer enters the PIN specific to one of the bankcards that the customer wishes to use for this particular payment. At step 612, the logic sends the payment card number, PIN, dollar amount that has been entered by the merchant, and the merchant identifier to the adapted gateway 23. At step 614, the adapted gateway detects the use of a payment card and forwards data to the payment system 12. At step 616, the payment system 12 receives this data, decodes the card number, finds the sequence number. At step 618, the payment system uses the sequence number to get and verify the PIN. (Publication paragraph 0099); At step 620, the payment system assembles the specific card data for one of the bankcards of the customer 20, as identified by the PIN and sends that data to the adapted gateway 23. The card data can include the name, card number, expiration date. The adapted gateway using that data and merchant identifier and the amount, forwards the information to the card network 21 (Publication paragraph 0100). However, Specification silent with respect to received payment card number and PIN associated with the original bankcard, use the unique sequence number to assembles the original bankcard data and sends original bankcard data.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 1 is directed to a method and claim 7 is directed to a system. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite transforming the original data, store transformed data in the database, receive the data, transformed back to original data and forwarding the original data, which is an abstract idea. Specifically, the claims recite “receiving...original bankcard data…;storing a customer identifier…; assigning…a unique sequence number…; transforming the original bankcard data into an equivalent bankcard data…; storing the equivalent bankcard data…; receiving the payment card number…; decodes the payment card number…; use the unique sequence number…assembles the original bankcard data; sending…”, which is grouped within the “Mental processes” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for receiving data, storing an identifier, assigning a unique sequence number to the identifier, transform the data and store transformed data corresponding to the identifier, receive the card number and transforming back to original data and sending the data, which is a process that deals with concepts performed in the human mind or by a human using a pen and paper (including an observation, evaluation, judgment, option) more specifically involves transforming the original data, store transformed data in the database, receive the data, transformed back to original data and forwarding the original data. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)). Additionally, the claims are directed toward transforming the data which is the abstract idea of a mathematical concept. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, at 52 (Jan. 7, 2019). Therefore, the claim is directed to an abstract idea, as it has been held that a combination of abstract ideas, in this case mental processes and a mathematical concept, is still an abstract idea. See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as, payment system, payment processing banking computer system, central processing unit, storage system, CPU, non-transitory computer-readable media and banking computer network merely use a computer as a tool to perform an abstract idea. Specifically, the payment system, payment processing banking computer system, central processing unit, storage system, CPU, non-transitory computer-readable media and banking computer network perform the steps or functions of receiving data, storing an identifier, assigning a unique sequence number to the identifier, transform the data and store transformed data corresponding to the identifier, receive the card number and transforming back to original data and sending the data. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of payment system, payment processing banking computer system, central processing unit, storage system, CPU, non-transitory computer-readable media and banking computer network merely, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of transforming the original data, store transformed data in the database, retrieving the transformed data, transformed back to original data and forwarding the original data. As discussed above, taking the claim elements separately, payment system, payment processing banking computer system, central processing unit, storage system, CPU, non-transitory computer-readable media and banking computer network merely perform the steps or functions of receiving data, storing an identifier, assigning a unique sequence number to the identifier, transform the data and store transformed data corresponding to the identifier, receive the card number and transforming back to original data and sending the data. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of transforming the received data and store transformed data in the database. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 5712726708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685